

115 S2249 RS: Rio Puerco Watershed Management Program Reauthorization Act of 2017
U.S. Senate
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 689115th CONGRESS2d SessionS. 2249IN THE SENATE OF THE UNITED STATESDecember 19, 2017Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 29, 2018Reported by Ms. Murkowski, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo permanently reauthorize the Rio Puerco Management Committee and the Rio Puerco Watershed
			 Management Program.
	
 1.Short titleThis Act may be cited as the Rio Puerco Watershed Management Program Reauthorization Act of 2017.
 2.Termination of Rio Puerco Management CommitteeSection 401(b) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4146; 123 Stat. 1108) is amended by striking paragraph (4).
 3.Reauthorization of the Rio Puerco Watershed Management ProgramSection 401(e) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148; 123 Stat. 1108) is amended by striking for the 10 fiscal years beginning after the date of enactment of the Omnibus Public Land Management Act of 2009 and inserting for fiscal year 2017 and each fiscal year thereafter.
	
 1.Short titleThis Act may be cited as the Rio Puerco Watershed Management Program Reauthorization Act.
 2.Reauthorization of the Rio Puerco Management CommitteeSection 401(b)(4) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4147; 123 Stat. 1108) is amended by striking the Omnibus Public Land Management Act of 2009 and inserting the Rio Puerco Watershed Management Program Reauthorization Act.
 3.Reauthorization of the Rio Puerco Watershed Management ProgramSection 401(e) of division I of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148; 123 Stat. 1108) is amended by striking the Omnibus Public Land Management Act of 2009 and inserting the Rio Puerco Watershed Management Program Reauthorization Act.Amend the title so as to read: A bill to reauthorize the Rio Puerco Management Committee and the Rio Puerco Watershed Management
			 Program..November 29, 2018Reported with an amendment and an amendment to the title